DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Form PTO-1449 is signed and attached hereto.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest a mud flap including a plurality of horizontal louvers that are formed in a vertical array with the spacing between adjacent louvers increasing with increasing height of the mud flap; and which the horizontal louvers are at an inclination angle resulting in the bottom of the louvers partially facing downward and toward the front of the mud flap in addition to the other claimed limitations and elements. 
The closet prior art U.S. Pat. No. 5,273,318 to Nakayama which discloses a mud flap having inclined and increasingly spaced louvers, but provides that these louvers are inclined with their bottom surfaces facing toward the rear of the mud flap to more readily accept any water/debris coming off the wheels, which is subsequently caught by a rearward second flap/plate.  Similarly, U.S. Pat. No. 5,564,750 to Bajorek et al. discloses a mud flap having louvers that are inclined toward the front, but do not disclose or suggest that the spacing of the louvers be increased as the louvers move up along the height of the flap. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313) 446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618